Citation Nr: 0313738	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-04 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to the payment or reimbursement by the Department 
of Veterans Affairs (VA) of unauthorized medical expenses 
incurred through SE Emergency Physicians in Greenville, South 
Carolina, on October 3, 2001.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran had active duty from June 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Columbia, South 
Carolina, which denied reimbursement for the cost of non-VA 
medical services rendered from October 3, 2001.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In a March 2003 letter, the Board attempted 
to comply with the VCAA requirements directly by sending a 
letter to the veteran notifying him of the new duties to 
notify and to assist.  

The Board initially proceeded to notify the veteran of the 
VCAA under its authority within 38 C.F.R. § 19.9(a)(2).  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question imposed a misleading hurdle to the 
claimant by requiring a response "not less than 30 days" 
while the applicable statute provides a claimant one year to 
submit evidence.  In view of the Federal Circuit's holding, 
the Board must now return the case to the agency of original 
jurisdiction, in this case the VAMC in Columbia, South 
Carolina.  Because of the change in the law brought about by 
the VCAA, which was not considered by the VAMC, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  

Accordingly, this case is REMANDED for the following action:

The VAMC should review the claims file to 
ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the agency of original jurisdiction 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




